Citation Nr: 1231576	
Decision Date: 09/13/12    Archive Date: 09/19/12

DOCKET NO.  06-36 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

1.  Entitlement to service connection for a low back disability, to include as secondary to the Veteran's service-connected Achilles tendonitis. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel



INTRODUCTION

The Veteran had active military service from December 1969 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006 and September 2006 rating decisions by the Department of Veterans' Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In pertinent part of the January 2006 decision, the RO denied entitlement to TDIU and in the September 2006 rating decision the RO denied service connection for a low back disability. 

The Veteran's claim for service connection for a low back disability was originally denied in August 1978.  While the September 2006 RO decision addressed these matters on a de novo basis, for purposes of establishing jurisdiction, the Board is required to make a decision in the first instance as to whether new and material evidence was received warranting the reopening of these matters.  See Barnett v.  Brown, 83 F.3d 1380 (Fed. Cir 1996).   

By way of a December 2009 decision the Board reopened the Veteran's claim for entitlement to service connection for a low back disability and remanded the reopened claim for further development.  The Board also remanded the issues of entitlement to service connection for a psychiatric disorder and entitlement to a TDIU.  

During the pendency of the appeal the RO issued a rating decision in October 2010 that granted the Veteran service connection for an adjustment disorder with mixed anxiety and depressed mood with a 30 percent disability rating effective April 10, 2006.  The Board finds that this grant was a full grant of benefits sought on appeal and therefore, the issue of service connection for a psychiatric disorder is no longer before the Board. 

In February 2011 the Board remanded the issues on appeal for further development. 

A review of the Virtual VA paperless claims processing system includes additional documents which have been considered.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2009 and February 2011 the Board remanded the issues on appeal for further development.  Unfortunately, the Board finds that once again a remand is warranted.  

In February 2011, the Board remanded the issue of service connection for a low back disability because in November 2010 the Veteran had a diagnosis of a low back disability but on VA examination in March 2010 there was no diagnosis of a back disability.  The February 2011 Board remand directed for the Veteran to be afforded a new VA examination to determine if he does have a currently diagnosed back condition related to service or to a service-connected disorder, specifically, his service-connected bilateral Achilles tendonitis.  

The Veteran was afforded a new VA examination in April 2011 and he was diagnosed with an indication of intravertebral disk disease and mild functional impairment of the lower back.  The examiner concluded that it is less likely as not that the Achilles tendon causes back pain and there was no evidence of treatment in the file.  

The Board points out that the April 2011 VA examiner stated that the Veteran's claims file was lacking treatment; however, after the Veteran's VA examination additional private treatment records detailing treatment for the back were associated with the Veteran's claims file.  Thus, the Board finds that the Veteran's claim must once again be remanded in order for the April 2011 VA examiner to review the Veteran's claims file, including the new evidence, and to render an opinion if the Veteran's current back disability is secondary to the Veteran's service-connected bilateral Achilles tendonitis.  

Additionally, the Board finds that the April 2011 VA examiner failed to address questions posed in the February 2011 remand, specifically whether any back disability was directly related to the Veteran's military service.  Thus, the Board finds that the April 2011 VA examiner must also provide an addendum opinion as to whether the Veteran's low back disability is directly related to service.  

As noted in the February 2011 remand, until the issue of entitlement to service connection for a low back disability is addressed, the appeal for entitlement to TDIU cannot be resolved as the claims are inextricably intertwined.  The appropriate remedy where a pending claim is inextricably intertwined with claims currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The RO should complete the necessary development and adjudicate the issue of entitlement to service connection for a low back disability prior to addressing the appeal regarding entitlement to TDIU.

Prior to the examination, copies of any outstanding records of pertinent treatment should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  

If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  Afterwards, the April 2011 VA examiner should review the Veteran's claims file and provide an addendum opinion.  If the April 2011 VA examiner is not available then this should be documented and a new VA examiner must provide an opinion.  The examiner should review the Veteran's claims file, the February 2011 remand, THIS remand, and the private medical records.  Specifically, the examiner should note the dates of the Veteran's treatment for back pain, as well as his treatment for bilateral Achilles tendonitis, and his assertion that his back pain is related to his tendonitis.

The VA examiner must address the following:

A. Whether it is at least as likely as not (greater than 50 percent) that the Veteran's current low back disability is related to service?

B. Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's low back disability is proximately due to, or the result of, his service-connected bilateral Achilles tendonitis?  

C. Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's low back disability is aggravated by his service-connected bilateral Achilles tendonitis?  


* If it is found that the low back disability is aggravated by the service-connected disability, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.  

* If some of the increase in severity is due to natural progress of the low back disability, the examiner should identify the degree of increase in severity due to natural progression.  

The examiner is asked to provide a rationale for all opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the issues on appeal should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


